internal_revenue_service appeals_office s gessner suite mc h-al houston tx number release date date date org- address certified mail dear department of the treasury employer_identification_number ein person to contact employee id number tel fax tax period s ended uil this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the revocation of your exempt status was made for the following reason s non-member income consistently exceeded the percent limitation of total income in the two years under examination nonmember income sources consisted of the following activities with the general_public charitable gaming sales of ink markers and sales of food and drink hence revocation of your exempt status is proposed effective july additionally you do not qualify for exemption under sec_501 of the internal_revenue_code because the organization is not engaged primarily in social welfare activities within the meaning of the statute you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours timothy d jarvis acting appeals team manager cc poa enclosure publication and or internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations town country commons drive department of the treasury chesterfield mo date apr org address certified mail - return receipt requested dear taxpayer_identification_number tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s letter rev catalog number 34801v shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v department of the treasury - internal revenue form 886a unagreed revocation with alternative service issue schedule no or exhibit exhibit form_1120 fom ot name of taxpayer org ein yeafpaiodendad june 20xx and june 20xx legend org - organization name ein - ein xx - date address - address city city state - state festival - festival cco-1 co-2 - companies issue whether org may continue to qualify for exemption under sec_501 when its non-member income consistently exceeds the limitation of total income whether org may continue to qualify for exemption under sec_501 when its sources of income are from conducting bingo activities with the general_public sales of ink markers food and drinks to the general_public whether org is no longer exempt under sec_501 is liable for filing form_1120 facts on june 19xx the internal_revenue_service issued a determination_letter recognizing org as being exempt under sec_501 under group exemption ein ein the org chapter of org was granted exemption under the group ruling in 19xx as a c clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder for org in city state org college fraternity is incorporated in the state of state their constitution and by- laws article ii hold that the purpose for which org was formed is v v v v to maintain manage and administer real_estate situated at address city state to be responsible for all the fund raising efforts to accomplish this purpose to provide scholarships to undergraduate members to fund other activities that will strengthen the chapter and or further the purpose of the org national fraternity org activities include associate member education quarterly meetings a crawfish boil a homecoming event a formal dinner party dance where the officers are elected and the festival the alumni association oversees the associate member education program by attending weekly form 886-a rev department of the treasury - internal_revenue_service page -1- meetings providing lectures and workshops on issues to encourage growth of the chapter and by providing an associate member education program known as all of these functions are funded primarily by the annual dues paid to the alumni association with the exception of the festival and the bingo department of the treasury - internal_revenue_service form_886 a unagreed revocation with alternative issue schedule no or exhibit exhibit form_1120 fom990t yewpaindendad bre 2kxard june 20xx name of taxpayer org ein the primary non-member fund-raising activity of org is charitable bingo the proceeds from the bingo are used to make donations to other charitable organizations income the org fraternal residence has a total of rooms available for students to rent in the house for dollar_figure per semester for four semesters org charges dollar_figure for dues for the undergraduate members org alumni association pays annual dues of dollar_figure and oversees the finances of the house the member income for the period ending june 20xx is dollar_figure with associated total house expenses for the period of dollar_figure the festival occurs one time per year in state and many of the students from the university use this to raise funds the students rent a booth make food to sell and distribute information about their college fraternity upon request the income for this activity for fiscal_year ending june 20xx was dollar_figure and dollar_figuredollar_figure for fiscal_year ending june 20xx the members of org also conduct bingo_games traditional bingo and video bingo at the co-1 in city state the co-1 is an unrelated for-profit organization the state of state allows non-profit organizations to rent a portion of the facility for conducting charitable bingo org rents space at the co-1 to conduct the bingo_games according to the gaming laws for state exempt_organizations are required to participate in sessions per month at a minimum the bingo activity is the majority of org's income and expenses a member of org conducts the bingo_games sells ink markers bingo cards food and drinks a distributor oversees the operations of the bingo_games and does the pay out for the bingo prizes org received of the video bingo proceeds from this activity the number of people attending the bingo exceeds the number of members of org in a separate room there are video bingo machines that resemble slot machines the same distributor pays out the winnings on these machines at the end of the session a member from org counts the gaming proceeds with the distributor prepares the deposit and takes the deposit to the bank the proceeds from the bingo are kept in a separate bank account from the operating account for org per the state of state form 886-a rev department of the treasury - internal_revenue_service page -2- form dollar_figure a department of the treasury - intemal revenue service unagreed revocation with alternative issue schedule no or exhibit exhibit form_1120 fon yeaptriodkinkd name of taxpayer june 20xx et akxadl org ein law sec_501 law sec_501 provides the following definition clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_501 was amended in by private_letter_ruling to provide that sec_501 organizations could receive some outside income including investment_income without losing their exempt status prior to passage of this law in sec_501 of the code provided exemption for social clubs organized exclusively for pleasure recreation and other non-profitable purposes private_letter_ruling substitutes the work substantially for exclusively both senate and the house committee reports show that this wording change was intended to make it clear that social clubs may receive outside income without losing their exempt status however the committee reports also specified clearly defined limits on this outside income which if exceeded then invoke the application of a facts_and_circumstances_test the laws allows social clubs to receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within this no more than of their gross_receipts may be derived from non-member use of club facilities and or services s report no 2d sess 1976_1_cb_597 h report no to accompany h report public law the percentage of nonmember income allowed for a sec_501 is and not more than of the gross_receipts derived from the use of the fraternity's facilities or services by the general_public revproc_71_17 1971_1_cb_683 provides guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on the club's exemption under sec_501 of the code revproc_71_17 sets as an audit_standard that if the annual gross_receipts from the general_public for use of a club's facilities are five percent or less of the club's total gross_receipts the service will consider that the existence of gross_receipts from the general_public does not indicate a nonexempt purpose if the annual gross_receipts from the general_public exceed this audit_standard this will be considered as one factor among all facts and circumstances examined to determine whether there is a nonexempt purpose form 886-a rev department of the treasury - internal_revenue_service page -3- form_838 a department of the treasury - internal_revenue_service unagreed revocation with alternative issue schedule no or exhibit exhibit form_1120 fon dollar_figure yeapundeinkd des kkxad june 20xx name of taxpayer org ein revproc_71_17 1971_1_cb_683 is the audit_standard used by the internal_revenue_service to determine the effect of gross_receipts derived from nonmember use of a social club's facilities on their exempt status under c of the code it defines the term general_public to mean persons other than members of a club or their dependents or guests the member's spouse is treated as a member sec_1 c -1 b provides that in general the exemption extends to social and recreational_clubs supported solely by membership fees dues and assessments however a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a sec_1_513-5 defines a bingo_game as a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term bingo_game means any game of bingo of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term bingo_game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph sec_1_513-1 states that income is derived from an unrelated_trade_or_business if the conduct of the trade_or_business which produces the income is not substantially related to the purposes for which exemption is granted this requires a relationship between the business activity and the accomplishment of the organization's exempt_purpose sec_1_513-1 provides that a trade_or_business is related to the organization's exempt_purpose if the conduct of the business activity has a causal relationship to the achievement of the exempt_purpose when the business activity does not contribute importantly to the accomplishment of the organization's exempt_purpose the activity is not considered a related trade_or_business revrul_60_324 1960_2_cb_173 states that a social_club which has been granted exemption from federal_income_tax under sec_501 of the internal_revenue_code of may lose its exemption if it makes club facilities available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt_purpose since the bingo operations are open to the public on a regular basis this does form886-a4rev4-8 depertmentofhe theary-lntandreeuesavice page -4- form 886a department of the treasury - internal_revenue_service unagreed revocation with alternative issue name of taxpayer org ein schedule no or exhibit exhibit form_1120 form 990-t year period ended june 20xx and june 20xx not meet the purposes of operating on a nonprofit basis for the pleasure and recreation of its members and their guests 76_f2d_597 2d cir states that the court in determining whether income derived from nonmembers inured to the benefit of members held that a club may make a profit on occasion but taken by and large the returns from outsiders should do no more than reimburse the club for its costs however if upon computation they are such a source_of_income over a substantial period of time so as to justify the conclusion that it is deliberate such net earning inure to the benefit of the members though they are not distributed polish american club inc v commissioner 33_tcm_925 tcmemo_1974_207 held that the statutes and regulations require that exempt social clubs be organized and operated exclusively for pleasure recreation and other non-profitable purposes the case law has modified this requirement by allowing social clubs to qualify for exemption under sec_501 when its outside profits were strictly incidental to club activities not as a result of an outside business and either negligible or nonrecurring however when the outside income is both substantial and recurring the statutory requirements are not satisfied and the social_club is not exempt from tax the minnequa university club v commissioner 30_tcm_1305 - tax_court held that the exclusively non-profitable operation requirement has been tempered somewhat by regulations and case law the cases clearly permit generation of some income from nonmember sources so long as the activity generating such income is both substantial and recurring the statutory requirements are obviously not met and loss of tax-exempt status must result sec_513 defines certain bingo_games as not meeting the definition of an unrelated_trade_or_business certain bingo_games include any games of bingo where a wager is placed and a winner is determined and a distribution of a prize is made in the presence of all persons placing a wager sec_512 provides special rules used in determining unrelated_business_taxable_income for certain organizations including those exempt under sec_501 for covered organizations the term unrelated_business_taxable_income means gross_income excluding exempt_function_income as defined in sec_512 b less allowable deductions and with certain modifications in general exempt_function_income means income from payments by members as consideration for the organization providing members their dependents or guests goods facilities or services furthering exempt purposes exempt_function_income also includes all income except income from unrelated_trade_or_business computed under sec_512 which is set_aside for a purpose specified in sec_170 form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service unagreed revocation with alternative issue name of taxpayer org ein schedule no or exhibit exhibit form_1120 form 990-t year period ended june 20xx and june zoaxk sec_501 law sec_501 of the internal_revenue_code grants exemption to civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local association of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes the regulations describe the promotion of social welfare as promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterment and social improvements erie endowment v united_states u s t c the court defined civic as pertaining to a city or citizen relating to the community the court provides that a civic_league_or_organization embodies the idea of citizens of a community cooperating to promote the common good and general welfare of people of the community 316_f2d_151 affirming the conclusion of the district_court held that the concept of social welfare suggests benefits affecting a whole community of people rather than a private group of citizens it held that a corporation formed to carry out the purposes of an irrevocable inter_vivos_trust does not qualify under sec_501 as a civic organization because it was not a community movement designed to accomplish community ends people's educational camp society inc v commissioner f 2d held in exceptional cases an organization whose services are made available solely to its members will by the nature of the services and the group receiving them be considered as benefiting the community as a whole in such exceptional cases it must be clearly established that making the service available to the particular group benefits the community as a whole revrul_68_46 c b held although an organization carried on veterans’ programs and other benevolent patriotic and civic activities its business activities involving rental of its office building and providing food and bar catering services exceeded all of its other activities it was held not exempt under sec_501 of the code as its social welfare programs were not its primary activity form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service unagreed revocation with alternative issue name of taxpayer org ein schedule no or exhibit exhibit form_1120 fam990t yeupeodenckel _ june 20xx and june 20xx taxpayer's position the taxpayer is protesting revocation of its exempt status the organization requests to be reclassified as a c the second argument the taxpayer raised is that the service should have included the gross_receipts of the national fraternity in the calculation of the test the third argument the taxpayer raised is that the service consider the facts_and_circumstances_test per irm d the fourth argument raised by the taxpayer is that charitable bingo is not considered an unrelated_trade_or_business first under the general exception of internal_revenue_code a where substantially_all the work in carrying on such trade_or_business is performed by the organization without compensation and second under the express exception of internal_revenue_code f that t he term ‘unrelated trade or business' does not include-any trade_or_business which consists of conducting bingo_games sec_513 goes on and defines bingo_games to mean the term ‘bingo game' means any game of bingo - - a of a type in which usually - - the wagers are placed i ii the winners are determined and the distribution of prizes or other_property is made in the presence iii of all persons placing wagers in such game and then sec_1_513-5 in added a bingo_game is a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term bingo_game means any game of bingo of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term bingo_game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a department of the treasury - intemal revenue service unagreed revocation with alternative name of taxpayer org ein issue schedule no or exhibit exhibit form_1120 fom0t yearperiodinded june 20xx and june 20xx government's position issue org has not established that it operates exclusively for exempt purposes listed in sec_1_501_c_7_-1 an organization described in ilr c sec_501 carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_7_-1 sec_501 states that these clubs are organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder if a club makes its facilities available to the general_public to a substantial degree and or a significant amount of the organization's income is received from the general_public the organization may lose its tax exemption org is involved in the following activities quarterly meetings a crawfish boil homecoming event and a formal dinner party dance where the officers are elected and the festival room rent for the house and charitable bingo the state of state's laws concerning charitable bingo states that the members of the exempt_organizations can conduct the activity but they cannot participate in the activity they can participate in the activity only when the bingo activity is being conducted by another exempt_organization as a result of our examination of form_990 for the period ending june 20xx and june 20xx we have determined that the income amounts received from the bingo_games are not an exempt activity under the minnequa university v commissioner where outside income is both substantial and recurring the statutory requirements are obviously not met and loss of tax-exempt status must result this is consistent with the findings of this examination because org's non-member income is substantial in relation to its other income in all years under examination and recurs in each of the years org must lose its exemption under sec_501 of the internal_revenue_code issue whether org's gross_receipts received from charitable bingo exceeds the limit for internal_revenue_code c public law specifies that an organization exempt under sec_501 may not have more than of income from non-member sources org fails the test for the year ending june org fails the test for 20xx where its non-member percentage of total income was the year ending june 20xx where its non-member percentage of total income was because the non-member income for org consistently exceeded the limitation org is no longer eligible for exemption under sec_501 and sec_501 of the internal_revenue_code and said exemption should be revoked form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a department of the treasury - internal_revenue_service unagreed revocation with alternative issue name of taxpayer org ein schedule no or exhibit exhibit form_1120 form 990-t year period ended june 20xx and june luxax the following chart shows the amount of bingo income vs member income for fiscal_year ending june 20xx and june 20xx fiscal_year ending june 20xx - member activities member vs non- member percentages non member activities income non member member income income festival income room rent fiscal_year ending june 20xx member activities member vs non- member percentages non member activities income non member member income income festival income room rent conclusion org no longer qualifies for exemption under sec_501 of the internal_revenue_code as non-member income consistently exceeded the percent limitation of total income in the two years under examination nonmember income sources consisted of the following activities with the general_public charitable gaming sales of ink markers and sales of food and drinks hence revocation of org's exemption is proposed effective july 20xx the first argument proposed by the taxpayer is to be reclassified as a c exempt_organization the organization is exempt under a group ruling to c unless the parent has a c exemption and cannot be reclassified additionally the taxpayer does not qualify for exemption under sec_501 of the code because it has been established that the taxpayer is not primarily engaged in social welfare activities within the meaning of the statute the activities that have been confirmed are the quarterly meetings a crawfish boil homecoming event and a formal dinner party dance where form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - intemal revenue service form 886a unagreed revocation with alternative name of taxpayer org ein issue schedule no or exhibit exhibit form_1120 form 990-t year period ended june 20xx and june 20xa the officers are elected and the festival these activities do not qualify as social welfare activities the second argument proposed by the taxpayer is that the gross_receipts should have been included in the gross_receipts of the national fraternity for the calculation of the test the irm states a group return is filed by the central organization on behalf its subordinates who are covered by a group_exemption_letter the filing of a group return shall be in lieu of the filing of separate information returns for each subordinate included in the return this would be applicable if the subordinate agreed to be included in the national organization's return however the subordinate chose to file separately therefore this criteria does not apply the third argument proposed by the taxpayer is that the service considers the facts_and_circumstances_test per irm apply the facts_and_circumstances_test in cases where outside income exceed the or limitations the factors to be considered in applying this test include e e e the actual percentage of nonmember receipts and or investment_income the frequency of nonmember use of club facilities the number of years the percentage has been exceeded note a high percentage of nonmember income in one year should be viewed more favorably than a pattern of consistently exceeding the limits for example a high percentage of nonmember receipts in consecutive years is more likely to indicate the existence of a nonexempt purpose than the receipt of a high percentage of nonmember receipts in year out of years the charitable bingo_games are open to the public and are not open for use by the members only according to revrul_69_68 1969_1_cb_153 jan the fact that a club derives a principal part of its revenue from its recreational facilities does not affect its exempt status so long as the facilities are used only by the members and their guests the income from the charitable bingo_games and the number of people that participate in these games has exceeded the number of members in org consistently for two years the bingo is not a one time event and therefore the facts_and_circumstances_test cannot be applied in this instance the fourth argument proposed by the taxpayer is that bingo should not be considered an unrelated_trade_or_business according to internal_revenue_code f this is true for regular bingo where wagers are being placed and bingo cards are being used sec_1_513-5 defines a bingo_game as a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the department of the treasury - internal_revenue_service form 886-a rev page -10- form 886a department of the treasury - internal_revenue_service unagreed revocation with alternative issue name of taxpayer ‘org ein schedule no or exhibit exhibit form_1120 form 990-t year period ended june 20xx and june zuxax game as used in this section the term bingo_game means any game of bingo of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term bingo_game does not refer to any game of chance while the electronic video bingo machines are permitted in the state of state the operation of the machines differ from the definition during a tour of the bingo hall co-1 the agent noted that the electronic video bingo machines are in a separate room from the main bingo area the room houses approximately - machines at first glance the machines resemble slot machines or video poker machines usually found in casinos upon further inspection the machines contain a bingo card in the top left corner numbered bingo balls are selected each time a patron presses the spin reels or play button the number of bingo balls changes with each press of the play button meaning that on your first spin bingo balls were selected however on the next spin bingo balls may be selected not in addition to the first bingo balls additionally the numbers ie b15 or change on each spin as well as the dauber marks on the card the machine pays out for each winning pay line on the reels or if a winning bingo pattern is made - based on the above information revocation is being proposed if revocation is upheld effective july 20xx org will be responsible for filing forms see exhibit for the direct income and expenses alternative issue if it is determined that org qualifies for exemption under sec_501 should the income from the bingo activities with the general_public sales of ink markers and food and drinks to the general_public be taxable as unrelated_business_income under sec_511 of the code facts the org of org was established as a professional engineering organization in city state the organization is exempt under sec_501 the organization is currently a social collegiate organization the organization was founded at co-2 in 19xx the members of org conduct bingo_games at the co-1 in city state the co-1 is an unrelated for-profit organization the state of state allows nonprofit_organizations to rent a portion of the facility for conducting charitable bingo according to the gaming laws for state exempt_organizations are required to participate in sessions department of the treasury - internal_revenue_service form 886-a rev page -11- form 886a department of the treasury - internal_revenue_service unagreed revocation with alternative name of taxpayer org ein issue schedule no or exhibit exhibit form_1120 form 990-t year period ended june 20xx and june 20xx per month at a minimum org began participating in the charitable bingo on october 20xx the bingo hall operates the following games regular traditional bingo and electronic video bingo members of org conducted the charitable gaming activities with the general_public the office of charitable gaming which governs all charitable gaming activities in state defines electronic video bingo as a machine designed for the specific purpose of playing the game of bingo that has an electronic random-number generator to select numbers in lieu of the drawing of numbers from a receptacle and that one or more video images containing numbers or other designations five or more in one line may be utilized instead of a card per ocg's website these machines print tickets that are redeemed for cash at the cashier's booth chapters and of the state administrative code outline the operation and use of electronic video bingo machines while this type of device is permitted in the state of state the operation of the device differs from the definition during a tour of the bingo hall co-1 the agent noted that the electronic video bingo machines are in a separate room from the main bingo area the room houses approximately - machines at first glance the machines resemble slot machines or video poker machines usually found in casinos upon further inspection the machines contain a bingo card in the top left corner numbered bingo balls are selected each time a patron presses the spin reels or play button the number of bingo balls changes with each press of the play button meaning that on your first spin bingo balls were selected however on the next spin bingo balls may be selected not in addition to the first bingo balls additionally the numbers ie b15 or change on each spin as well as the dauber marks on the card the machine pays out for each winning pay line on the reels or if a winning bingo pattern is made org received income from both sources during the years under examination see exhibit law internal_revenue_code sec_511 imposes a tax on unrelated_business_taxable_income on income received by an organization described in sec_501 from an unrelated_trade_or_business activity internal_revenue_code sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by an organization less the allowable deductions that are directly connected with the carrying on of such trade_or_business department of the treasury - internal_revenue_service form 886-a rev page -12- form_886 a department of the treasury - internal_revenue_service unagreed revocation with alternative name of taxpayer june 20xx and june 20xx org ein issue schedule no or exhibit exhibit form_1120 tented internal_revenue_code sec_512 a defines unrelated_business_taxable_income for social clubs as all gross_income that is not exempt_function_income furthermore it provides that the unrelated taxable_income of an organization described in sec_501 means the gross_income excluding any exempt_function_income less the deductions allowed by chapter of the code which are directly connected with the production of the gross_income excluding exempt_function_income sec_1_501_c_7_-1 provides a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 internal_revenue_code sec_513 defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose that is the basis for its exemption sec_513 defines certain bingo_games as not meeting the definition of an unrelated_trade_or_business certain bingo_games include any games of bingo where a wager is placed and a winner is determined and a distribution of a prize is made in the presence of all persons placing a wager sec_1_513-5 defines a bingo_game as a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term bingo_game means any game of bingo of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term bingo_game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph sec_1_513-1 states that income is derived from an unrelated_trade_or_business if the conduct of the trade_or_business which produces the income is not substantially related to the purposes for which exemption is granted this requires a relationship between the business activity and the accomplishment of the organization's exempt_purpose sec_1_513-1 provides that a trade_or_business is related to the organization's exempt_purpose if the conduct of the business activity has a causal relationship to the achievement of the exempt_purpose when the business activity does not contribute form 886-a rev department of the treasury - internal_revenue_service page -13- form 886a department of the treasury - intemal revenue service unagreed revocation with alternative issue name of taxpayer org ein schedule no or exhibit exhibit form_1120 form 990-t year period ended june 20xx and june zoxx importantly to the accomplishment of the organization's exempt_purpose the activity is not considered a related trade_or_business in julius m israel lodge of b 'nai b'rith no v commissioner f 3d the court held that instant bingo_games do not qualify for the bingo_game exception to the unrelated_business_taxable_income provision of u s c sec_511 the court found that instant bingo_games do not meet the preliminary requirement in sec_513 but that instant bingo is for all practical purposes a lottery the court established that winners in the instant bingo_games are determined at the time the deck of cards is manufactured and thus the winners are already predetermined outside the presence of any persons placing wagers in such game government's position org is licensed with the state of state to conduct charitable bingo activities members of org conducted the charitable gaming activities with the general_public when org conducted the charitable gaming activities with the general_public org violated sec_1 c -1 b of the regulations the income of dollar_figure for the fiscal_year ending june 20xx and the income of dollar_figure for the fiscal_year ending june 20xx for charitable bingo is not exempt_function_income video bingo does not meet the definition of traditional bingo as defined in sec_1 d and is therefore unrelated_business_income and taxable under sec_511 of the internal_revenue_code while traditional bingo does meet the definition because all of the bingo is open to the public and is considered non-member income that makes the income subject_to unrelated_business_income and taxable under sec_511 of the internal_revenue_code org sold drinks food and ink markers to the general_public during charitable gaming activities since the state of state doesn't allow the members to participate in the bingo_games on the nights that their particular organization is running the session all of the sales are deemed to be from non-members and are by definition unrelated_business_income taxpayer's position taxpayer's position is unknown at this time however the results of the examination have been discussed with the organization's representative conclusion org is liable for unrelated_business_income on the charitable bingo activities conducted with the general_public form 886-a rev department of the treasury - internal_revenue_service page -14- form 886a department of the treasury - intemal revenue service unagreed revocation with alternative schedule no or exhibit exhibit name of taxpayer form_1120 form 990-t year period ended june 20xx and june 20xx org ein is sue org is liable for filing form 990-t for fiscal years ending june 20xx and june 20xx after calculating the amount of tax that would be due for the video bingo income the results are represented on form_4549 attached department of the treasury - internal_revenue_service form 886-a rev page -15- s s o p o j s n i p y s p a e a d l d s e z j o j s o d b w_i o d u s o i d d n s o p l a e w o d s u s w o d u w o d u o n - x x z ‘ o e w a q u e y d e s x x o z ‘ f b a i n e x x z s a s s t i v l o l n o s x x z e u n r x x o z x x z d x x x z j e w x x z x x z h o u e r u d y x x z _ y o u e w x x z d x x z p o x x o z u e r x x z e u n r x x o z i n d y x x z i d e g x x o z a i n e x s a i y o s t v l o l x z z e e b e d y w q i u x g s i n o o n i x h o d s y o ‘ j o j o j s o d a e d s w o s u j s e z s dollar_figures y q u u x y o p l a o w_i o d u j s u o p e j s n i p y s p q s a j j d d n g x x x a w o o n i j e q u u a d e s x s t i v l o l y o o f x x o z w o o u x x z x x z x x o z x x z x x z o u n p n o s s w o d u s a i x x z l d a i n e d j e w e r p o ‘ o e o n ‘ t - x x z e s x x o z g a i n r x x x x s u n x x o z n d x y u e o x x o z x z u e l x x z p h o x x z s t v l o l h o a s a a s s o j p o j s n p y s p e d q s o z l i g j o j s j o e w o d u s o l j d d n s o e_p p l a w_i d u w o u w o o u o n - x x z ‘ o e s e q u i a j d a s x x o z ‘ l a i n e x x z e s a s h o s s t w l o l x x z s t w l o l h o s s a x x z x x z j e w x x z p o x x z u e r x x z e u n s x x z u d y x x z y e w x x x z z d x x z x x z u e r x x z b u n l x k o z i a d y x x z s x x o z a l n r a w o o n i b e d y w q i y u x y x y n y o z w q n u x s m e ‘ o f p u k e w o y w o o y x x s w_i o d u s w o d u w o d u s n n p j e a i s e p a i s e a w o o n i j o q u i c i s w o d u o n i g n a s h s n d x s o s u d s d x y v a a i v w o s i s g a l v a y y a s w s w s s s n d x x s sec_3 s n d x a g l v s u y s s w s w s s s n d x x s n n o n i g n s u o n j e q u e y w s a y n g s o y d d n g b u j w e s b u r u n o s o y sec_3 s n d x w d u j o q u e w_i v o s i s j e q u i a s t i s u t a w o o n i e s u e d x y s w o o n i y v s a a p a j y e j e y u o r i p e i l t w l o l x x z n v s u y s a l o y w d o y y s e e o o r y a y s a a d o o p i a ‘ o i r u e y e e e j e h a a n r e - s p o y e l s y j o q u i e w_i s o d e o l
